     Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 1 of 18
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 13, 2019
                           UM TED STATESW STRICT COURT                            David J. Bradley, Clerk
                               SOU THERN DISTRICT OF TEX AS
                                   GALVESTON D IV ISION

M A NN DQG ROLLERSON ,

              Plaintiff.

                                                  CIVIL A CTION N O .3:18-CV-00235

PORT FREEPORT an(
UN ITED STA TES ARM Y CORPS OF
EN GINEERS,

              D efendants.


                   M EM ORANDUM AND RECOM M ENDATION

       PlaintiffM anningRollerson (tGltollerson'')filedthissuitagainsttheBrazosRiver
HarborNavigation DistrictofBrazori:County n/klaPortFreeport(the(Tort'')andthe
United StatesArmy CorpsofEngineers(theGçArmy Corps'').
       Pending beforem eisthePod'sM otion to D ism iss,which seeksto disfnisstheclaim

broughtagainstthèPol4underTitleW oftheCivilRightsActof1964,42 U.S.C.j2000d
cfseq.(Gû-fitle V1'').1 SeeDkt.20. United StatesDistrictJudge George C.Hanks,Jr.
referred the m otion to m e forreportand recom m endation See D kt.43. A fterreview ing

therecord,analyzing thelaw ,and entertaining oralargum ent,IREC OM M END thePort's

M otion to Dism issbe GIU NTED .




)A M otion to D ism isshas also been filed by the Arm'y Corps, butthatm otion wi
                                                                               .llbe addressed
in a separate M em orandum
                         ' and Recom m endation.
                           .
         Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 2 of 18




                                        BA CK GR O UND Z

           Rollerson resides ilï Freeport, Texas and purporiedly owns an interest in real

    propertyat537E.2ndStreet,Freeport,Texas77542-2401(thetTroperty'hl.TheProperty
    islocatedintheCityofFreeport(GTreepolf')inanareaknownastheEastEnd.Rollerson
    allegeshistoricprejudicein y'reeportpushek racialminoritiesto settlein theEastEnd.

    Today,theEastEndremainsaminority-majorityneighborhood.The2010censujnumbers
    identify roughly 87 percentofEastEnd residents as Jninorities- predom inately H ispanic

    (71percent)orAflican American (15percent)..
           ln recentyears,the Portbegan a phased çxpansion ofits facilities to com plem ent

    theFreeportHarborChannellntproverpentProject,anongoingprojecttodeepentheharbor
    channelandjetty. ThePol'tisthenon-federalsponsorfortheFreeportHarborChannel
                                              .
                                                         '




    ImprovementProject and has been actively involved in the planning process,equally
    f'unding theprojectwith theAlnny Cop s.ThePol4isalsoundertaking severaladditional
    projects in the area surrounding the harbor channel. Based on its website and public
    presentations,the Portplans to construct a 1300-acre m ulti-m odal facility,two m ulti-

    puposeberthswith50-footdraft,andtwolzo-thousandfoottransitshedsatthedocks(the
    GGExpansionProjects'').
          TocompletetheExpansionProjects,thePor.tisacquiringpropertiesintheEastEnd.
    Rollerson allegesth4tin the lastseveralyearsthe Pol'thasthreatened property owners in



'
    2 This section is taken from Plaintiffs Second Amended Complaint (GGsecond Amended
    Complainf'). Atthe 12(b)(6)motionto dismissstage,lmustassumea11well-pled factsastrue
    and view those factsin the lightm ostfavorableto Rollerson.


                                                  2
     Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 3 of 18




the com m unity w ith condem nation. H e claim sthatthePortm akesbelow -m arketoffersto

property owners,including him sèlf,and does notreadily provide appraisalsto residents.

Rollerson allegesthatasaresultofthePort'spropeo acquisitionsand ongoing tk eatof
em inentdom ain,thevalue ofhisProperty hasdim inished.

       ln the Second Am ended Com plaint,Rollerson brings only a Title VI claim against

thePort.3 R ollerson allegesthathe (Cisthe targetofintentionalracialdiscrim ination asthe

Portengagesin the illegalland acquisition practicesdiscussed above.''Dk4.36 at48.The

Porthas 5led a M otion tb D ism iss, arguing that Rolletson's Title V1 claim should be
          .




dismissedbecause(i)RollersonlacksstandingtoassertaTitleV1claim;and(ii)Rollerson
hasnotstated a claim upon which reliefcan be granted. See Dkt.20.

                          M O TIO N TO D ISM ISS STA NDA RD

A.     Rule 12(b)(1)
                                                      '                   k
       FederalRuleofCivilProcedure 12(b)(1)allowsapartytomovefordismissalofa
complaintbasedonlackofsubjed matlerjurisdiction.BecauseGllflederalcourtsarecourts
oflimited jurisdictionl,tqhey possess only thatpowerauthorized by Constitm ion and
statute,whichisnottobeexpandedbyjudicialdecree.''Kokkonen v.GuardianLfeIns.
Co.ofuqm.,511UCS.375,377 (1994)(citationsomitted).A districtcourtisrequiredto
dismissacasewhen itlackstheconstitutionalorstatutorypowertoadjudicatethematter.



3The Po14 filed its M otion to D ism iss in response to Plaintiff s First Am ended Com plaint. The
claim sagainstthe Portrem ain the sam e in the Second A m ended Com plaint.A toralargum ent,the
parties agreed thatthe M otion to D ism iss should be considered as if broughtagainstthe Second
Am ended Com plaint.


                                               3
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 4 of 18




SeeHomeBuildersAss'nofM iss.,Inc.v.City ofM adison,143F.3d 1006,1010(5th Cir.
1998).
       lçW hen aRule 12(b)(1)motion isfiledin conjunction with otherRule 12motions,
thecourtshould considerthe Rule 12(b)(1)jurisdictionalattack before aédressing any

attackonthemerits.''Rammingv.Unitedstates,281F.3d158,161(5thCir.2001)(citing
Hittv.Cityofpasadena,561F.2d606,608(5th Cir.1977)).Challengestosubjectmatter
jurisdictionunderRule 12(b)(1)may belçfacial''olzGGfactual.'' Facialattacks.contestthe
suffciency ofthepleadings,and the'trialcourtm ustacceptthe com plaint's allegations as

true.SeeAss'n ofAm.Physicians(î Surgeons,Inc.v.Fcx.M ed.Bd.,627F.3d547,553
(5th Cir.2010). A factualatlack is made when Gçthe defendant submits affidavits,
testimony,orotherevidentiarymaterials.''Patersonv.Weinberger,644F.2d521,523(5th
Cir.1981).TheplaintiffbearstheburdenofproofintheRule12(b)(1)context,butacourt
should grantthem otion ççonly ifitappearscertain thatthe plaintiffcannotprove any setof

facts in supportofhis claim thatw ould entitle plaintiffto relief.'' Ramm ingn'281 F.3d at

161(citingHomeBuildersAss'nofM iss.,Inc.,143F.3dat1010).
B. Rule12(bj(6)
      A pleading m ustcontain çGa shol'tand plain statem entofthe claim show ing thatthe

pleaderisentitled to relief.'' FED.R.CIV.P.8(a)(2). Thispleading standard doesnot
require ççdetailed factual allegations, but it dem ands m ore than an unadorned, the

defendant-unlaw/ lly-ha= ed-m eaccusation.''Ashcro.ftv.Iqbal,556U.S.662,678(2009)

(citing BellAtl.Corp.v.Twombly,550 U.S.544,555 (2007))(internalquotation marks
omitted). UnderRule 12(b)(6),a party may çtmove fordidmissalfora failureto state a

                                           4
         Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 5 of 18




claim upon w hich reliefcan begranted.''L erzlfezf.
                                                  x v.Am.OpticalCorp.,712 F!A pp'x 409,

412 (5thCir.2018)(internalquotationmarksomitted).GG-f'
                                                     hecomplaintmustbeliberally
constrtied in favoroftheplaintiftland a11factspleaded in thecom'plaintumuitbetaken as
true.'' Lowrcy v.Fcx.A&M
                .                 Univ.Syst,117 F.3d 242,247 (5th Cir. 1997) (citation
omitted).
          Dism issalis appropriate dswhen a plaintifffailsto allege sufficientfactsthat,taken

astnle,state aclaim thatisplausible on 1isface.''Amackerv.RenaissanceAssetM gmt.

         657 F.3d 252,254 (5th Cir.2011)(citation omitted). Cr etermining whetherthe
plausibility standard has been m et is Ca context-specific task thatrequires the review ing

courttodraw ohitsjudicialexperienceandcommonsense.'''Turnerv.Pleasant,663F.3d
770,775 (5th Cir.2011)(quotingIqbal,556 U.S.at679). (C-l-hreadbarerecitalsofthe
elementsofacause ofaction,supported by m ere conclusory statements,do notsuffce.''

Iqbal,556 U .S.at678.
     .




          Althoughmotionsto dismissunderRule 12(b)(6)arefiledin many cases,theFifth
Circuithasrepeatedly cautioned thatsuch m otionsshould be Ccview ed w ith disfavorand ..

.   rarelygranted.''Lormandv.US Unwire4 Inc.,565F.qd228,232 (5th Cir.2009)(internal
quotationlparksandcitation'omitted).
         Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 6 of 18




                SUBJECT V ATTER JURISDICTION UNDER RULE 12(b)(1)
           ThePortasksthat1dismisstheSecondAmendedComplaintduetoalackofsubject
    matlerjurisdiction,arguingthatRollersoplacksstandingtobringhisTitleV1c1aim.4 The
    Pol4claim sthatRollerson's standing isdeficientforseveralreasons:

           (a)PlaintiffdoesnotownorresideontheProperty;(b)Plaintiffhasneither
           received noraccepted any offerto sellany property to the Portor expressed
           any desireto do so;(c)Plaintiffhasnorighttopursueanyprivaterightof
           action 4gainst the Port under the guniform Relocation and Acquisition
           PoliciesActof 1970 ((ClJRA'')j;(d)the 'UILA.A doesnotapply to thePort
           because there is no causalrelationship between the federal funds the Pol't
           receivesandtheactivitiesaboutwhichPlaintiffcomplains;and(e)Plaintiff
           hasnotsustainedany injuly-in-factthatisconcreteandactualorimminent,
           asopposed to hypothqtical.
'
    Dld.24 at9-J0.

           TheissueofstandingpresentsaGçthresholdjurisdictionalquestion''in any lawsuit
    filed in federaldistrictcourt.SteelCo.v.Citizensfora BetterEnv't,5i3U.S.83,102

    (1998).SeealsoSingh v.RadioshackCorp.,882F.3d 137,151(5th Cir.2018)(Gçstanding '
    must be decided at the threshold of evel'y federal case- before a detenzlination on the

    merits.'')(citation omitted).Therequirementthatapartyhavestandingtobringsuitflows
    from Article11IoftheConstitution,whichlimitsthescopeofthefederaljudicialpowerto
    theadjudication ofGGcases''ortçcontroversies.''U .S.CONST.art.111,j 2. CGNOprincipleis
    more fundamentalto thejudiciary'sproperrole in oursystem ofgovernmentthan the


    4The Pol'toriginally asserted thatçillollerson has notestablished the requisite nexusbetw een the
    racialdiscrim ination he clqim s tm derTitle V1 and the federalfllnding the Portreceives and that
    thePol4isentitledto Eleventh Amendmentinnmtmity.'' Dkt.24 at8n.3. ln itsreply brietlthe
    Port stated that it çiw ithdraw s its reliance on those tw o grolzpds for dism issal.'' Id. A t oral
    m'gttm ent,thePortconfirm ed the sam e. A s such,1need notconsiderthese argum ents.


                                                    6
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 7 of 18




constitutionallimitationsoffederat-cpurtjurisdiction to actualcasesorcontroversies.''

Rainesv.Byrd,521U.S.811,818(1997)(internalquotationmarksandcitationoinitted).
      ToestablishstandingunderArticle111,C(aplaintiffmustshow (1)ithassuffereban

(injury in fact'thatis (a)concrete and particularized and (b)acmalorimminent,not
conjecturalorhypothetical;(2)theinjuryisfairlytraceabletothechallengedactionofthe
defendant;and (3)itislikely,asoppose'
                                    d to merely speculative,thattheinjurywillbe
redressedby a favorable decision.'' Friendsof theEarth,Inc.v.Laidlaw Envtl.Servs.
(TOC),Inc.,528U.S.167,180-81(2000)(citingfujanv.DefendersofWildl# ,504U.S.
555,560-61(1992)).
      lhaveconsideredthew ell-pled factsin the SecondAm ended Com plaint,undisputed

factsin therecord,and disputed factsin thelightm ostfavorableto Rollerson.See Tsolm on

v.Unitedstates,841F.3d378,382 (5thCir.2016).Aûercarefullyweighingtheevidence,
1am satisfiedastomypowertohearthecase.1,therefore,rejectthePort'sefforttodismiss
thecasebased on alack ofsubjectmatlerjurisdiction.
      ln m y view ,Rollerson has presented sufficientevidence to indicate thathe has ç6a

direct,substantialgpjandlegallyprotectableinterestinthe(Pqroperty.''Leagueof United
zati??Am.citizensv.clements,884F.2d185)187(5thcir.1981)(internalquotationmarks
                                                       .




and citation omitted).Rollerson'sgrandmotherunquestionably owned theProperty fora
long tim e. She passed aw ay intestate in 1998,and an interestin the Propqrty apparently

passed to R ollerson'sm other. W hen Rollerson'sm otherpassed aw ay,shem ighthave left

an interestin theProperty to Rollerson. Rollerson haspâid thetaxeson the Property since

hisgrandm other'sdeath m orethan 20yearsago,lived in thehom ethatw ason theProperty
     Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 8 of 18




for20+ years,andreceived aletterfrom thePortseeking to acquiretheProperty.A lthough

the affidavitevidence doesnot conclusively prove thatRollerson âcquired an interestin

theProperty 9om thisniother,Ido beliqvethatR ollerson hasm ethis burden atthisstage

oftheproceedings.

       W ithrespecttothePort'sassertion thatkollerson hasneitherreceivednoraccepted

any offertosellanypropeo tothePort,thedocumentary evidencebeliessuch aclaim .In
a D ecem ber 2, 2016 letter addressed c/o R ollerson, the Port offered to purchase the

Property for$21,454. SeeDk4.10-1. Based on thisevidence,lfind thatRollerson hasa
legitim ate finantialinterestin thisproceeding.

       N ext,thePol'tclaim sthatRollerson hasno rightto pursueany priv/terightofaction

againstthe Portunderthe 1.11G ,5adding thatthe UR A doesnotapply tb the Portbecause

thereisno causalrelationship between the federalfundsthePol4 receivesand the activities

aboutwhich Rollerson com plains.Theproblem w ith thisargum entisthatRollerson isnot

advancing a prikate cause of action under the UR A . H is only claim againstthe Portis

brought under Title V1. A ccordingly, it is wholly ilmelevant to the standing analysis

whetherR ollerson can- ùr cannot- allege a claim undertheUR A .

       Lastly,thePol4contendsthatRollersonhasnotsuffered an injury-in-fact. 1do not
fcnd this argum entconvincing. BecauseR ollerson has an interestin the Property,he w ill

undoubtedly be financially impacted by the ultim ate ruling in this.case. u oreove'r,j.
                                                                                      je
specifically allegesin the Second Am ended Com plaintthathisinterestin theProperty has


5The U R A is a federal1aw intended to ensure fair çom pensation and assistance for those whose
                                    .

property is acquired forpublic use tm der em inentdom ain.            '


                                              8
     Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 9 of 18




been damageé by the Port's actions. ln my mind,that suffices to meet the standing
requirem entsincehq hasapersonalinterestin theoutcom e ofthe case.SeeLexmarklnt'l,

Inc.v.StaticControlComponents,Inc.,572U.S.118,125(2014).Rollerson need only
allegeaniljurythatcanbefairlytracedtotheactionsofthePort.Hehasdoneso.lfind
thatsubjectmatterjurisdictionexistsandnow 01-
                                            11toanalyzewhetherRollerson'sTitleV1
claim passesmusterunderRule 12(b)(6).
             FAILURE TO STATE A CLAIM UNDER RULE 12(b)(6)
      Title V1 of the Civil Rights A ct prohibits discrim ination in federally-funded

program s.Itprovidesthatûçgnjoperson in theUnited Statesshall,on thegroundsofrace,
color,ornationalorigin,beexcludedfrom participationin,bedenieéthebenefitsot orbe

subjectedtodiscriminationunderanyprogram receivingFederalfinancialassistance.''42
U .S.C.j 2000d. CITO prevailon a claim forreliefunderTitleV1,aprivate litigantmust
prove:(1)thatthedefendantengagedin intentionaldiscrimination based on race,color,or
nationalorigin'
              ,and(2)thatthedefendantreceivedfederalfinûncialassistance.i'Pathria

v.Univ.oflnex.Health Sci.Ctr.atSanAntonio,531F.App'x 454,455(5th Cir.2013)
(citationsomitted).
      TosurviveaRule12(b)(6)motiontodismissontheTitleVIclaim,Rollersonmust,
ata bare m inim um ,tGplead facts in supportofintentionaldiscrim ination.'' Price ex rel.

Pricev.La.Dep 'tofEduc.,329F.App'x 559,561(5thCir.2009)(citationorriitled).See                i3
                                     .
                                                                                            : 1(

alsoAlexanderv.Sandoval,532U.S.275,281(2001)(CG-
                                               l-itle'VIitselfdirectlyreachesonly
instancesofintentionaldiscrimination.D')(internalquotation marks,brackets,and citation
omittedl;Bisong v. Univ.of Hou.,493 F.Supp.2d 896,904 (S.D.Tex.2007) (GThe

                                           9
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 10 of 18




Suprem e Courtand the Fifth Circuithave held thata private right ofaction exists under

TitleV Ionly forviolations involving intentionaldiscrimination.'')(citationsomitted).ln
                                                   ,




otherwords,Rollerson mustallege facts thatçGallow gm ej reasonably to infer ihatthe
                                                                                  '

alleged discrimination wasmotivated by his nationalorigin (orracej.'' Pathria,531F.
App'x at455 (citation omitled). ($A complaintthatfailstoprovidespecificallegationsof
acts that w ere taken w ith discrim inatory intent does not state a claim for Title

discrim ination.'' Vouchidesv.H ous'.Cpz/y.Coll.Sys.,N o.11-10-2559,2011 '
                                        .
                                                                         W L 4592057,

at *6 (S.D.Tex.Sept.30:2011) (intemal quotations marks and citations omitted).
                    '

Im portantly, there is no private right of action under Title W for disparate im pact

discrilnination.See Sandoval,532 U .S.at281.

      1have carefully review ed the 52-page Second A m ended Com plaintin an effortto

detenninewhetherRollersonhassufficientlystatedaclaim thatcan surviveaRule12(b)(6)
motion to dism iss.Althoughthelivepleading islengthy andprovidesplenty ofhisiorical

inform atiön,itfallsfarshortoftheTitleV1requirem entthata litigantplead factsin support
                .       '

of intçntionaldiscrim ination. Other than the bald assertion thatthe Porthas engaged in

intentionalracialdiscrim ination,Rollerson hasfailed to include factualallegatio'nsrelated

to his Title VI claim that,when assum ed to be true,CGraise a right to relief above the

speculativelevel.''Twombly,550U.S.at555(citationomitted).                                        $p.
                                                                                                 '

            '
      There are simply no facts alleged that suggest that the PortNs land acquijition             !
                                                                                                  I
                                                                                             .
                                                                                                 ii
                                                                                                 1.
activitiej directed atR ollerson w ere m otivated by purpgsefulracialdiqcrim ination.6 A t


6Rollersonobjectstomy éonsiderationofextrinsicevidencesubmittedbythePortin suppol'tpf
itsRule 12(b)(6)motion to dismiss.Although aparty may presentextrinsicevidencein suppori

                                            10
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 11 of 18




best,Rollerson hassufficiently allegedthrough theSecondAmended Colnplaintthat(i)
Freeport(butnotthePortlhasawretched history ofdiscriminatiofl;(ii)thePortisseeking
to acquireproperty in'apredom inantly H ispanic and A gican A m erican neighborhood;and
                                                                                                 '
                                                                                                     !I
(iii)thePol'thasfailedtoprovideallEastEndresidents(no màtterwhattheirrace)the                        ::
                                                                                                     E!
relocationbenefitsdictatedbytheUItA.Theseallegationsareinsufftcient.Importantly,                      '
Rollerson cannotpointto any factsthatrem otely suggestthatthePorttook actionsagainst

him w ith a discrim inatory intentbased on his race,color,ornationulorigin. lndeed,the

Second Am ended Complaintdoesnotexplicitly revealR ollerson's race,Jolor,ornational

origin. W hile Rollerson spends m uch tim e discussing the East End's changing

dem ographics,he never discloses whete exactly he fits into that narrative. This alone

warrants.dismissalofhisTitleVlclaim.See,e.g.,Sharmav.City ofDetroit,35F.App'x
400,401 (6th Cir.2002)(affirming dismissalofTitle W ldiscrimination claim where
ççplaintiffs did not identify their race, color, religion, sex, or national origin in the
                                                       '
                                           .
                                                                 '
      .

çomplainf').SeealsoBisong,493F.supp.zdat904(ût-f'hecourt'slinquiryintointeptiorfal
race gornationàlorigin) discrimination is essentially the'same for individualactitms
broughtunder...TitleV1and TitleV1I.'''(quoting Baldwin v.Univ.of Tex.Medical
BranchatGalveston,945F.Supp.1022,1031(S.D.Tex.1996))).


ofaRule 12(b)(1)subjectinatterjlzrisdiction motion,the kenerall'ulewhen itcomesto aRule
12(b)(6)motion to dismissforfailureto state.a claim isthata courtltmay notgo outsidethe
pleadings.''Collev.BrazosCnfyt,Tex.,981F.2d237,243(5th Cir.1993)(citationomitled).To
this end,1have not considered any ofthe extrinsic evidence provided by the Portin deciding the
Rule12(b)(6)motiontodismiss.lhaveonlyconsideredsuchextrinsicevidence,asIaizlexpressly
permittedtodo,incolmectionwiththeRule12(b)(1)motiontodismiss.
        Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 12 of 18




            M oreover,Rollerson's failure to set fol-th Gcspecitic allegations of acts thatw efe

    takenwithdiscriminatoryintent''isalsolethaltohisTitleV1claim.MohamedforA.M v.
Irving Indep.Sch.Dist,252 F.Supp.3d 602,627 (N.D'
                                                .Tex.*2017)(internalquotation

'
    marksandcitationomitted).SeealsoM uthukumarv.Univ.ofTex.atDallas,471F.App'x.
                                                                                                   ii
    407,409(5thCir.2012)(affinningdismissalofTitleVIclaim wheretheplaintifffailedto                1E
                                                                                                    1
        '                                                                                          !k
    allege facts that t'could prove discriminatov intent''and raised ''factually barren and        1'
                                                                                                   :
                                                                                                   i:
    facially insufficient (allegationsj to state a claim of discrimination based on national       !;
    origin''l;Malikv.Cont'lAirlinesInc.,305Fed.App'x 165,169(5thCir.2008)(affirming
    dismissalofTitleVlclaim underRule 12(b)(6)becauseGçgtlostateclaimsforintentional
    discrimination,gplaintiffj'scomplaintmustallegemorethanlabelsandconclusions''and
herlçgfjacttlalallegationsmustbe enough to raise arightto reliefabovethe speculative
    level,''andherçGcomplaintflelllwellshortofthesestandards'')(intem alquotationmarks
    andcitation omitted).
                                                                                        '
                                       ,

            Rollerson arguesthatintentionaldiscrim ination need notbe proved by a single type

ofevidence,butthatthe Port'sintentto discrim inate should be assessed on a cum ulative

basis. He points to Village Of Arlington Heights                M etro H ousing D evelopment

    Corporation,429 U.S.252,266 (1977)forthe proposition thatl should considerEGGthe
im pact offhe officialaction? including whether (itbears m ore heavily on one race than

another.''' Dkt.22 at20.

            In Arlingtoh H eights,the Suprem e Coul't considered whether A rlington H eights

    engaged in racialdiscrim ination when itrefused to rezone a ls-acre parcelofland 9om

single-fam ily to m ultiple-fam ily classification. Scc 429 U .S.at257. The developer and
     Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 13 of 18




severalminority'
               individualssued forinjunctiveanddeclaratory reliet allegingArlington
Heights'srez'oning denialw asracially discrim inatory.   Seeid.at258.Thesupremeèourt
acknow ledged that an CGofficialaction w illnotbe held unconstitm ionalsolely because it

results in aracially disproportionate im pact. D isproportionalim pactis notirrelevant,but

itisnotthesoletouchstoneofaninvidiousracialdiscriminatitm.''1d.at264-265(internal
quotationmarksandcitationomitted).Thehigh courtwentontoevaluateseveraldifferent
typesofevidençein itsanalysis.In arecentcasè,theFifth Circuitlaid outtheframework

setin Arlington H eights.
                        .

       In Arlington H eights,the Suprem e Court'setoutfive nonexhaustive factors
       to determ ine w hethera particular decision w as m ade w ith a discrim inatory
       purpose,and courtsm ustperfonzlasensitiveinquiry into such circum stantial
       anddirectevidenceofintentasmay beavailable.Thosefactorsinclude:(1)
       thehistoricalbackground ofthedecision,(2)thespecificsequenceofevents
       leading up to the decision,(3) departures from the nonmalprocedural
       sequence,(4)substantive departures,and (5)legislative history,especially
       where there are contem porary statem ents by m em bers of the decision-
       m aking body. Legislators'aw areness of a disparate im pact on a protected
       group isnotenough:the 1aw m ustbepassed becauseofthatdisparate im pact.
       The challengers bear the burden to show thatracial discrim ination w as a
       substantialor m otivating factorbehind enactm ent of the law ;if they m eet
       thatburden,the burden shiftsto the law 's defendersto dem onstrate thatthe                IL
       1aw wouldhavebeen enacteàwithoutthisfactor.                                               j(
                                                                                                  '
                                                                                                 !
V                                                                                                l!
 easey v.Abbott,830 F.3d 216,230-31 (5th Cir.2016) (internalquotation marks and                  :
citationsomitled).AlthoughArlingtonHeightswasdecidedin thecontextofaFourteenth                   1
                                                                                                 l
                                                                                                 I
                                                                                        '

AmendmentEqualProtectionclaim the testalso arguably appliesto claim s ofintentional
                                    ,
                                                                                                 1l
                                             .
                                                                                             '
                                                                                                 ii
discriminationunderTitl                                                                          il
                         eV1.SeeFaithActionforCpzfy.Equityv.Hawaii,No.13-00450                   ,
SO       P,2015 W'
                 L 751134,at*5-6(D.Haw.Feb.23,.2015).
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 14 of 18




      Ss'W hen a plaintiff opts to rely on the Arlington H eights factors to dem onstrate

discrim inatory intentthrough director circum stantialevidencè,the plaintiffneed provide

(very lidle such evidence       to raise a genuine issue offact...;a'ny indication of
discrim inatory m otive ...m ay suffice to raise a question that can only be resolved by a

fact-finder.''' Pac.ShoresProps.,LLC v.City ofNewportBeach,730F.3d 1142,1159
(9thCir.2013)(quotingSchnidrig v.ColumbiaMach.,Inc.,80F.3d 1406,1409(9thCir.
1996))(emphasisadded). Consequently,Rollersonmustsufficiently allegethatthePol'
                                                                              t
had a discrim inatory m otive in itsattem pttopurchase hisProperty.

      Rollerson m akesthe follow ing allegations:

       124.The factthatonly EastEnd propedies and property owners are being
      targeted for acquisition has had,and is having,a discrim inatory im pact on
      EastEnd residents.

       125.The EastEnd ofFreepol'thasquitea sordid history asan areaw herethç
      white population could putA frican A m ericans,and otherm inorities,çGoutof
      thew ay,''m aking itsvel'y existence ripe forbeing taken advantage ofwhen
      thetim ew asright.                             '

      126. The Plaintiff has already identified that the Port is substantially
      departing from the substantiverequirem entsfound in therelevantstatutes,as
      discussed in theparagraphs above. Specifically,the Pol'thas failed to have
      proper appraisals perfonned, failed to allow the property ow ners to
      padicipate in the appraisals,m adew holly inadequate offersforthepurchase
      ofpropeo ,failed toprovideadequaterelocation assisyance,andthreatened
      condemnationproceedingswithoutthen initiating suchproceedingswhen the
      property ow nersrefused to sell.

      127.The Cçswap housing''program being run by the Pol'tis a deviation from
      the norm alacquisition and housing relocation processesunderthe U niform
      Act,wiich showsa discrim inatory intentagainstthe residentsofthe East
      End,including.the Plaintiffand sim ilarly situated residenfs.

      128.There is adm inistrative action,or rather inaction, dem onstrating the
      USA CE'S assentto these illegalpractices by the Port. N am ely,in orderto
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 15 of 18




       getrelocation assistance from the Polt form er EastEnd residentArnold
       D am ain had to requestit,ratherthan itbeing offered. ltishighly likely that
       other sim ilarly situatçd East End residents have gone w ithout appropriate
       relocation assistance and have regained 9om requesting such for fear of .
       reprisal.

Dld.36 at 49. Based on these allegations,Iw ill discuss the relevantArlington H eights

factors.

       H istoricalBackground: The contem porary historicalbackground doesnotw eigh

in favor of intentional discrilnination. In the Second Am ended Com plaint,R ollerson

spends a significant ainount of tim e discussing the history of the East End. W hile

ççhistoricalbackground''iscertainly one oftheArlington H eights factors,the Fifth Circuit

also recognized that(Cunless historicalevidence is reasonably contem poraneous with the

challenged decision,it has little prbbative value.'' Veasey,830 F.3d at232 (quoting
Mccleskey v.Kemp,481U.S.279,29811.20(1987)).Thehistol'y oftheEastEnd explains
why it is a primarily minority-majority neighborhood,but.it does not automatically
dem onstrate discrim inatory m otive.

      ThehistoricinjusticesthatminoritiesexperiencedintheEastEndare,undoubtedly,
tragic. In October 1930,Freeportpassed an ordinance defining a Gcneg'
                                                                    ro district'' in

Freeport,pushing A âiçan A m ericans outofcertain neighborhoods and into theEastEnd.

Dkt.36 at6. There is a long history in Freeportofracism and segregation. Due to this

history,m any m inoritieshad no choicebutto settlein theEastEnd.A ccording tothe2010

census, 86 percent of résidents in the East End are m inorities 71 percent identify as

Hispanic and 15 percentidentify as African Am erican. Scc j#.at7. Thisbackdrop isnot

com pletely irrelevant. H ow ever,R ollerson has notallegéd thatthe 1930 ordinance still
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 16 of 18




applies,nor does he allege that the sam e officials.are m aking discrim inatory decisions

today. H e also does not setforth any alleged facts that indicate thatthe Port's decision

m akers and Freeport'sdecision m akersare the sap e people. The factthattheEastEnd is

a .minority-majority neighborhood explains why the Expansion Projects are
disproportionally affecting m inorities. W hile Freeport m ay have a long history of

prejudice,Rollersonhasnbtallegedsufficientfactstodemonstratethatracialanimusisthe
                                                                                                E
m otivation behind the Port's currentactionstow ard him .                                       .
                                                                                                l

      Sequepce,(jf Events Leading up to the Decision: Roll
                                                         '
                                                         erson ischallenging the (
                                                                                 ,
                                                                                                ;

Port'seffortsto acquireproperty in theEastEnd.Thereisqolegislativehistory to exam ine.

Instead,Iw illexam ine the seqpence ofeventsbçhind thePort'sexpansion efforts.A spal4

oftheFreeportHarborChannellmprovementProject,theentrancetotheharborghannel
                 ,
                               '

                                                                                            .   !
andjettywillbedeepenedfrom 45feetto55feet.ltislogicalthattheP
                                                            'ol'twouldwantto
build facilitiesto com plem entthe channelim provem ent'such asa û:1300-acrem ulti-m odal

facility,two m ulti-purpose berths w ith 50-foot draft,and two lzo-thousand foottransit

shedsatthedocks.''Dkt.36at9.From theplanssubmittedinthepleadings,theVastEnd

properties are directly adjacentto the channelimprovementpfoject. See id at 10-13,
                                              .




M oreover,the diagram depicting the propertiesthePol'thasacquired through M arch 2019

demonstratesthatthePortisseekingto acquirea11landwithin adefined area.Seeid at41.
The Portisnotattem pting to pick and choose which plots ofland to acquire based Qn the

race or national origin of the property owner. The Port's expansion is im pacting a11

landoWners in the EastEnd,regardless oftheirrace ornationalorigin. The sequence of

events doesnotw eigh in favor ofintentionaldiscrim ination because the Port'sExpansion
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 17 of 18




Projectsarealogicalcomplementtothechannelimprovementproject.ThePorthasthe
rightto acquirepropertiesforthesetypesofpurposesand Rollerson failsto allege any facts

thatpointto thePort'sdiscrim inatory anim us.

       Departurefrom NormalProcedures:RollersonarguesthatGçgtjheGswap housing'
program being run by the Po14 is a deviation from the norm al acquisition and housing
                                            '
                                                ,
                                                                                               j
relocation processesunderthe g'U-
                                ltAj,which shows a discriminatory intentagainstthe k
                                                                                   :
residentsoftheEastEnd,including(Rollersonjandsimilarly situatedresidents.''Dkt.36 i
at49. Even assuming,forthe sake ofargument,that(i)the '
                                                      U'
                                                       IG appliesto the Port's
acquisition activities;and (ii)the Pol4 has failed to follow the        's directives,such 1
                                                                                               l

actionsarenotindicativeofan im properm otivation based onraceornationalorigin.These

alleged facts m erely dem onstrate thatthe Porthas failed to follow the properprocedures

against al1individuals,notnecessarily thatsuch conductis iargeted to any identifiable
m inority group.

       Substantive D epartures and Legislative H istory: The otherArlington H eights

factors do notapply to this case. R ollerson has notpresented statistics dem onstrating a

clearpatlern ofdiscrim inatory im pactand there isno relevantlegislative oradm inistrative

history.

      ln sum m ary,Rollerson has failed to allege thatthe Port's actions are m otived by

discrim inatory intent. He has failed to state a viable TitleV lclaim and this claim m ustb:
                       .                                                               '
                   .


dismissed.SccRobinsonv.Md.Dep 'toftheEnv't,No.1+ 8-13-2234,2014W L 2038022
(D.M d.M ay 16,2014)(dismissing TitleVlclaimsby low-incomeminority residentsin
histotically-segregated com m unity located in proxim ity to a form er industrial site
    Case 3:18-cv-00235 Document 47 Filed on 09/13/19 in TXSD Page 18 of 18




undergoing redevelopm entbased on the failureto state a plausible claim ofpurposeful

racial discrim ination, stating that perm itting such a claim w ould expose govem m ent

defendantsSsto wide-spread,open-ended         liability forany redevelopmentprojectin
blighted areasthatare in som eproxim ity to neighborhoodsw ith significantpopulationsof

racialminoritiessimplybaseduponbaldallegationsofpurposefuldiscrimination'').
                   C ON CLU SION AN D R ECO M M END ATION

      Forthe reasonsstated above,IRECO M M EN D thatthe Port'sM otion to D ism iss

beG R AN TED .

      The Clerk shallprovide copies ofthis M em orandum and Recom m endation So the

respectivepartieswhohavefourteendaysfrom thereceiptthereoftofilewrittenobjections
pursuanttoFederalRuleofCivilProcedure72(b)andGeneralOrder2002-13.Failureto
filewr'ittenobjectionswithinthetimeperiodmentionedshallbaranaggrievedpartyfrom
attacking the factualfindingsand legalconclusionson appeal.

      SIGN ED atGalveston,Texas,this 13th day ofSeptem ber,2019.



                                                                                          t
                                                                                          1i
                                         uxlwsolXXs'ul(
                                                      ')
                                                       '
                                                       )s
                                                        iXON
                                                           vsJuoc)s                       1
                                                                                          1-
                                                                                          1i
                                                                                          l
                                                                                          !




                                         18
